DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 11/22/21 has been accepted and entered. Accordingly, claims 1-3, 12-16 and 19-20 are amended, claims 17-18 are canceled and new claims 21-22 are added. 

Response to Arguments
Applicant has not presented any arguments in the office action response. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
In sum, claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process. Therefore, we proceed to step 2A, Prong 1. 

Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Here, with respect to independent claims 1, 19 and 20, the claims recite the abstract idea of 
(1) analyzing the one or more images to detect a two-wheeler vehicle; 
(2) analyzing the one or more images to determine that no rider rides the two-wheeler vehicle; 
(3) determining that the two-wheeler vehicle is not an autonomous two-wheeler vehicle configured to drive without a driver:
Steps (1) - (3) fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). 
For example, a human could perform steps (1)-(3) entirely mentally when viewing captured images. 
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).  


Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).  This follows conclusion follows from the claim limitations which only recite a generic “non-transitory computer readable medium” outside of the abstract idea. 
In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the additional element of a controller does not transform the abstract idea into a practical application of the abstract idea. 
In addition, the limitation “obtaining one or more images captured using one or more image sensors from an environment of a first vehicle” constitutes insignificant presolution activity that merely gathers data and, therefore, do not integrate the exception into a practical application.  See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). 
Furthermore, the limitation “in response to the determination that no rider rides the two-wheeler vehicle and the determination that the two-wheeler vehicle is not an autonomous two-wheeler vehicle configured to drive without a driver, causing the first vehicle to initiate an action responding to the two-Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92).  

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as a “non-transitory computer readable medium” does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. See, e.g., MPEP §2106.05 I.A; Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., “instructions for carrying out a method for controlling vehicles in response to two-wheeler vehicles” claim 1). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 12-16 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 2, claim 1 requires 1) analyzing “one or more images” to detect a particular two-wheeler vehicle. 2) from these images, the software further determines that “no rider rides the two-wheeler vehicle”, 3) from these images, software further determines that the two-wheeler vehicle is not autonomous and 4) the software causes the a first vehicle to “initiate an action” based on 2) and 3). 
 However, claim 2 requires analyzing the same “one or more images” “to determine that at least one rider rides the two-wheeler vehicle” such that claim 2 conflicts with claim 1 since the same image or 
Similarly, claims 3, 13 and 22 conflict with claim 1 since claim 1 requires that “no rider rides the two-wheeler vehicle” based on the analysis of the “one or more images” whereas claim 3 requires that analysis of the same “one or more images” (i.e., “the one or more images”) to determine there is at least one rider since the same image or set of images cannot be used to determine both that a rider rides and does not ride the vehicle under a broadest reasonable interpretation where the image or images can be only one image. In addition, claim 3 is further indefinite since claim 1 already requires initiation of the action due to no rider being present, whereas claim 3 requires performing the same action when a rider is present. 
Similarly, claims 12-16 conflict with claim 1 since claim 1 requires that the action is already initiated and claims 12-16 requires that the action is not initiated. 
Claim 13, is indefinite for at least an additional reason. Claim 13 requires both 
“in response to the determination that the two-wheeler vehicle is not moving and [[a]] the determination that at least one rider rides the two-wheeler vehicle, forgoing causing the first vehicle to initiate the action; and 
in response to the determination that the two-wheeler vehicle is moving, forgoing causing the first vehicle to initiate the action.”
However, claim 13 conflicts with itself since the same image or set of images cannot be used to determine both that the vehicle is and is not moving under a broadest reasonable interpretation where the image or images can be only one image.
In addition, claim 21 is indefinite since the same limitation is repeated from claim 1 (claim 21, “analyzing the one or more images to determine that the two-wheeler vehicle is not an autonomous two-wheeler vehicle configured to drive without a driver”) such that it is unclear if the same step is repeated twice on the same set of images wherein the same determination is made, if this is an unintentional error, or if some other meaning is intended. For example, the specification does not disclose the process recited in the combined method steps of claims 1 and 21. 


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 12-16, 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, a PHOSITA at the time of effective filing would not be able to make or use the required limitations of the claimed invention, since, as noted above, these claims are in conflict with claim 1 such that what would be required of a PHOSITA is not logically possible under a broadest reasonable interpretation. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3, 12-16 and 21-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  For example, claim 1 requires 1) analyzing “one or more images” to detect a particular two-wheeler vehicle. 2) 
Specifically, claims 12-16 broaden at least one limitation of claim 1 by no longer requiring “causing the first vehicle to initiate an action” since claims 12-16 require that the action is not initiated (i.e., “claim 12 “forgoing causing the first vehicle to initiate an action”) such that these claims improperly fail to include all the limitations of the claim upon which it depends.
In addition, claims 2-3 and 22 broaden at least one limitation of claim 1 by no longer requiring “determine that no rider rides the two-wheeler vehicle” since claims 2-3 and 22 require that a rider does in fact ride the two-wheeler vehicle (i.e., claim 2 “determine that at least one rider rides the two-wheeler vehicle”) such that these claims improperly fail to include all the limitations of the claim upon which it depends.
Furthermore, claim 21 merely repeats a limitation recited in claim 1 such that claim 21 fails to further limit claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 4, 7-9, 11-13, 16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170151982 A1 to Fujii et al. (Fujii) in view of US 20190286892 to Li et al. (Li)
	With respect to claims 1, 19 and 20-21, Fujii discloses a non-transitory computer readable medium storing a software program comprising data and computer implementable instructions for carrying out a method for controlling vehicles in response to two-wheeler vehicles (S11, classify object type, bicycle, ID = 1, pedestrian ID = 2, stationary vehicle ID = 4, with subsequent vehicle control, s9 depending on classification of detected object (s5), FIG. 3), the method comprising: 
obtaining one or more images captured using one or more image sensors from an environment of a first vehicle; (S2, acquire surrounding environment, FIG. 3) (¶ 9 “captured image data of a surrounding environment”)
analyzing the one or more images to detect a two-wheeler vehicle; (s5, “detect object”, s11, FIG. 3; ¶37 camera 32 acquires images of the surroundings (for example of objects such as other vehicles, pedestrians, or animals, as well as lane markings)”; 
analyzing the one or more images to determine that no rider rides the two-wheeler vehicle; 
(i.e., detects if the object is just a bicycle or a person riding a bicycle, i.e., just bicycle: ¶¶ 103-104 “static roadside object . . . in cases in which the object 90 has been determined to be a bicycle . . . processing transitions to step s10 and s22 and the ratio is selected according to the object type; bicycle with cyclist: ¶67 “camera . . . radar . . . environment sensors 30 . . . object detection section 42 detect objects . . . bicycles being pedaled by cyclists . . . stationary vehicles . . . pattern matching . . . shapes are compared against characteristics such as shapes stored in advance” ¶80 stationary vehicle, no possibility a door could open”; ¶ 79 object 90 . . . classified with an object type ID . . . a bicycle being pedaled by a cyclist”; ¶67; ¶82)
determining that the two-wheeler vehicle is not an autonomous two-wheeler vehicle configured to drive without a driver 
(i.e., classifications of type of conveyance article, i.e., a bicycle, which is human powered and is not capable of being autonomous, versus a vehicle such as a car which is capable of autonomous movement, such that determination of a bicycle is determination the vehicle “is not an autonomous two-wheeler vehicle configured to drive without a driver”, Fig. 3, s11 ID = 1 bicycle; ID = 3 vehicle; ¶38 
in response to the determination that no rider rides the two-wheeler vehicle, and the determination that the two-wheeler vehicle is not an autonomous two-wheeler vehicle configured to drive without a driver causing the first vehicle to initiate an action responding to the two-wheeler vehicle.  
(¶ 104; claim 2 “lane change control system of claim 1, wherein the information regarding the object comprises a type of the object, the object determination section being further configured to classify the detected object by the type, and the lane change controller changes a reduction ratio of the lateral acceleration or the lateral velocity according to the classified type of the detected object”)
(¶ 9 “a lane change controller that controls lane changing of the vehicle according to the lane marking and object detected”’; i.e., detects if the object is just a bicycle or a person riding a bicycle, i.e., just bicycle: ¶¶ 103-104 “static roadside object . . . in cases in which the object 90 has been determined to be a bicycle . . . processing transitions to step s10 and s22 and the ratio is selected according to the object type; bicycle with cyclist: ¶67 “camera . . . radar . . . environment sensors 30 . . . object detection section 42 detect objects . . . bicycles being pedaled by cyclists . . . stationary vehicles . . . pattern matching . . . shapes are compared against characteristics such as shapes stored in advance” ¶80 stationary vehicle, no possibility a door could open”; ¶ 79 object 90 . . . classified with an object type ID . . . a bicycle being pedaled by a cyclist”; ¶67; ¶82)
(¶ 12 “the lane change controller changes the reduction ratio such that the lateral acceleration or the lateral velocity is smaller in cases in which the detected object is classified as a person than as an object other than a person”; ¶ 84-85 reduction ratio and lateral velocity changes control based on ID type; ¶87 table; ¶89 “lane change command paths . . . according to the object type ID for cases in which an object 90 has been detected in the adjacent lane 87”; ¶91 automatic lane change control by controlling the steering angle”; ¶¶ 97)
Although Fujii at least suggests “analyzing the one or more images to determine whether at least one rider rides the two-wheeler vehicle” since Fujii discloses detecting if the object is just a bicycle or a 
Li, from the same field of endeavor, specifically discloses detecting a bicycle and a person in an image and particularly determines whether a rider rides the two wheeled vehicle (¶ 48 “input images 310 are images of people and bicycles. The object contact subnet 110 evaluates the images to refine a confidence map such that the foot contact point are determined and a contact-point heat map for foot contact points 320 is generated by the object contact subnet 110”)
(¶ 17 “determines which parts of the bicycle rider and part of the bicycle are likely to be in contact in input image For instance, the interaction-detection subnet determines, based on the location of a person's hands, hips, and feet, that a person's hands and feet are in contact with the bicycle's handles, seat, and pedals, respectively contact with the bicycle's handles, seat, and pedals, respectively. Based on this joint-object contact information, the engine can specifically determine that the person is riding the bicycle rather than interacting with the bicycle in some other manner ( e.g., washing the bicycle, carrying the bicycle, or simply walking past the bicycle)”. See FIG. 4-6 disclosing differentiating a bicycle without a rider (.010, .014, 0.14, .018, .026, FIG. 5; 311, 314, 418, 382, FIG. 9) from a rider riding the bicycle (3.5, 11.291, FIG. 5; 323, 348, FIG. 6):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to analyze the one or more images to determine whether at least one rider rides the two-wheeler vehicle in the system of Fujii in view of the combined teachings of Fujii and Li, in order to make correct assumptions about a person and object detected in an image (Li, ¶¶2-4) which Li also teaches can be 
	
With respect to claim 2, Fujii in view of Li disclose analyzinq the one or more images to determine that at least one rider rides the two-wheeler vehicle and in response to the determination that at least one rider rides the two-wheeler vehicle, causing the first vehicle to initiate a second action responding to the two-wheeler vehicle.  
	(Fujii, ¶84 “for a bicycle being pedaled by a cyclist is ratio1 . . . applied values have the relationship 0<ratio1 <ratio2<ratio4<ratio3=1”; ¶ 85 “maximum lateral velocity Vymax of the vehicle 10 in the lane width direction, is calculated according to the object type ID classified at step Sll, using the respective Equations 3 and 4 below”; ¶ 87 table; ¶89 “lane change path connnands Tcom=91 (IDl), 92 (ID2), 93 (ID3), and 94 (ID4) generated according to the object type ID for cases in which an object 90 has been detected in the adjacent lane 87”; ¶ 91 “lane change controller 46 performs automatic lane
change control by controlling the steering angle of the steering device 62 according to the calculated lane change path command Tcom. In lateral acceleration AymaxID' control, the lane change controller 46 performs automatic lane change control by controlling the steering angle of the steering device 62 and controlling to increase the drive force of the drive device 64 according to the calculated lane change path command Tcom”; ¶¶ 96-100; claims 2-6; FIG. 3-7, FIG. 7 shows different actions, i.e., vehicle controlled paths in response to determination). 

With respect to claim 4, Fujii in view of Li disclose the two-wheeler vehicle is at least one of a single-track vehicle, a dandy horse, a bicycle, a motorcycle and a dicycle.  

	(Li, ¶¶ 16-18 “object contact subnet for identifying potential contact points in the image (e.g., the bicycle's seat, handles, wheels, etc.)”; ¶¶ 35, 48)

With respect to claim 7, Fujii in view of Li disclose the action comprises at least one of
changing a speed of the first vehicle and 
(¶83 “Next, at step S12, a table (map) 100 of reduction ratios for the maximum lateral acceleration Aymax' or the maximum lateral velocity Vymax' corresponding to the object type IDs illustrated in FIG. 6 is referenced”)
(¶ 91 “increase the drive force of the drive device”)
changing a motion direction of the first vehicle.  
(¶46 “lane change controller 46 generates a lane change path command Tcom based on . . . information relating to the surrounding environment of the vehicle 10 detected by the surrounding environment sensors 30. The lane change controller 46 then performs lane change control for the vehicle 10 by controlling the steering device 62, the drive device 64, and the braking device 66 based on the lane change path command Tcom”)
(¶ 50 “lane change controller 46 accordingly generates the lane change path command Team based on the adjacent lane information Llaneinfo (=adjacent lane width information Llane+adjacent object information Obinfo ), and performs lane change control by controlling the steering device 62, the drive device 64, and the braking device 66 based on the lane change path command Tcom”)

With respect to claim 8, Fujii in view of Li disclose the action comprises passing the two-wheeler vehicle.  
(FIG. 7, future position 120, two wheeler vehicle 90). 

	With respect to claim 9, Fujii in view of Li disclose the action comprises turning.  
	(FIG. 7, variant turn radii 91-94 depending on object type)


With respect to claim 11, Fujii in view of Li disclose the action comprises generating an audible warning (Fuji, ¶ 44 “speaker 72 outputs audio (such as audio guidance) relating to automatic driving and the like”).

With respect to claim 12, in view of 112(b) and 112(d) rejections above, a dependent claim cannot broaden an independent claim, i.e., “in response to the determined motion of the two-wheeler vehicle being a first motion, forgoing causing the first vehicle to initiate the action”), Fujii in view of Li disclose determining a motion of the two-wheeler vehicle (Fuji, ¶ 67 “based on signals carrying image information of the surrounding environment captured by the camera 32 and signals carrying object information of the surrounding environment detected by the radar 34 acquired through the surrounding environment sensors 30 at step S2, the lane marking/object detection section 42 detect objects . . . moving bicycles being pedaled by cyclists . . . stationary vehicles”; ¶72 “such objects are objects moving in the direction of progress of the vehicle 10 at a slower velocity than the velocity of the vehicle 10, objects moving in the opposite direction, or stationary objects”)

With respect to claim 13, in view of 112(b) and 112(d) rejections above, a dependent claim cannot broaden an independent claim, i.e., “analyzing the one or more images to determine that at least one rider rides the two-wheeler vehicle; “in response to the determination that the two-wheeler vehicle is not moving and the determination that at least one rider rides the two-wheeler vehicle, forgoing causing the first vehicle to initiate the action; and in response to the determination that the two-wheeler vehicle is moving, forgoing causing the first vehicle to initiate the action”.   
moving bicycles being pedaled by cyclists . . . stationary vehicles”; ¶72 “such objects are objects moving in the direction of progress of the vehicle 10 at a slower velocity than the velocity of the vehicle 10, objects moving in the opposite direction, or stationary objects”).

With respect to claim 16, in view of 112(b) and 112(d) rejections above, a dependent claim cannot broaden an independent claim, i.e., “in response to the determination that the two-wheeler vehicle is not in the planned path of the first vehicle, foregoing causing the first vehicle to initiate the action”. 
Fujii in view of Li disclose determining that the two-wheeler vehicle is not in a planned path of the first vehicle (Fuji, FIG. 3, detect lane markings s3, detect object s5, detect adjacent lane width s6, object present s8, generate lane change path command s9; object 90, FIG. 4A-4B; FIG. 6 “bicycle”; FIG. 7 object 90, future planned path 102 do not intersect; ¶100 “lane change control is performed based on the adjacent lane information Llaneinfo combining the adjacent lane width Liane information and the adjacent object information Obinfo. This thereby enables lane change control to be performed appropriately”)

Claims 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Li 
With respect to claim 3, it is important to note in view of 112(b) and 112(d) rejections, claim 1 already requires initiation of the first action based upon determinations (2) and (3) noted above in the 112(b) rejection and because a dependent claim cannot broaden an independent claim (i.e., “in response to a determination that the leg of the at least one rider touches the ground, causing the first vehicle to initiate a first the action responding to the two-wheeler vehicle”) such that claim 3 requires analyzing the one or more images to determine whether a leg of the at least one rider touches ground, which is disclosed by Li: 

(¶ 17 “determines which parts of the bicycle rider and part of the bicycle are likely to be in contact in input image For instance, the interaction-detection subnet determines, based on the location of a person's hands, hips, and feet, that a person's hands and feet are in contact with the bicycle's handles, seat, and pedals, respectively contact with the bicycle's handles, seat, and pedals, respectively. Based on this joint-object contact information, the engine can specifically determine that the person is riding the bicycle rather than interacting with the bicycle in some other manner ( e.g., washing the bicycle, carrying the bicycle, or simply walking past the bicycle)”); See FIG. 4-6 disclosing differentiating a bicycle without a rider where the leg of the rider touches the ground (.014, 0.14, .018, .026, FIG. 5; 311, 314, 418, 382, FIG. 9) from a rider riding the bicycle where leg of the rider does not touch the ground (3.5, 11.291, FIG. 5; 323, 348, FIG. 6). 
In addition, in view of the combined teachings of Fujii and Li, it would have been obvious to one of ordinary skill in the art to incorporate the teaching that a leg touching the ground versus a leg not touching the ground as a measure of differentiation between the cyclist riding a bicycle action for determining first vehicle control actions (i.e., first action) in Fujii (i.e., a first type of lane change versus another type of lane change: (¶ 9 “a lane change controller that controls lane changing of the vehicle according to the lane marking and object detected”’; i.e., detects if the object is just a bicycle or a person riding a bicycle, i.e., just bicycle: ¶¶ 103-104 “static roadside object . . . in cases in which the object 90 has been determined to be a bicycle . . . processing transitions to step s10 and s22 and the ratio is selected according to the object type; bicycle with cyclist: ¶67 “camera . . . radar . . . environment sensors 30 . . . object detection section 42 detect objects . . . bicycles being pedaled by cyclists . . . stationary vehicles . . . pattern matching . . . shapes are compared against characteristics such as shapes stored in advance” ¶80 stationary vehicle, no possibility a door could open”; ¶ 79 object 90 . . . classified with an object type ID . . . a bicycle being pedaled by a cyclist”; ¶67; ¶82) since a leg touching the ground indicates the bicycle is not being ridden (i.e., Li ¶ 17 “determines which parts of the bicycle rider and part of the bicycle are likely to be in contact in input image For instance, the interaction-detection subnet determines, based on the 

With respect to claim 22, in view of 112(b) and 112(d) rejections above, a dependent claim cannot broaden an independent claim, (i.e., “claim 1 requires “analyzing the one or more images to determine that no rider rides the two wheeler vehicle”, claim 22 requires “detecting a person in the one or more images . . . in response to the two legs of the detected person being on opposite sides of the two-wheeler vehicle, determining that the detected person is riding the two-wheeler vehicle”) such that claim 22 requires detecting a person in the one or more images and determining that two legs of the person are on opposite sides of the two-wheeler vehicle, which is disclosed by Li: 
(¶20 “the term “joint” is used to refer to image content depicting one or more joints of a human being or other figure depicted in an image, such . . . knees, etc.”; ¶12 “FIG. 5 depicts experimental results from the interaction detection network of images with high scores for . . . foot-joint to foot-contact-point alignment, according to certain embodiments of the present disclosure”; ¶ 48 “input images 310 are images of people and bicycles. The object contact subnet 110 evaluates the images to refine a confidence map such that the foot contact point are determined and a contact-point heat map for foot contact points 320 is generated by the object contact subnet 110”)
(¶ 17 “determines which parts of the bicycle rider and part of the bicycle are likely to be in contact in input image For instance, the interaction-detection subnet determines, based on the location of a person's hands, hips, and feet, that a person's hands and feet are in contact with the bicycle's handles, seat, and pedals, respectively contact with the bicycle's handles, seat, and pedals, respectively. Based on this joint-object contact information, the engine can specifically determine that the person is riding the bicycle rather than interacting with the bicycle in some other manner ( e.g., washing the bicycle, carrying the bicycle, or simply walking past the bicycle)”); See FIG. 4-6 disclosing differentiating a bicycle without a rider where the legs of the rider are not on opposite sides of the bicycle (.014, 0.14, .018, .026, FIG. 5; 
In addition, in view of the combined teachings of Fujii and Li, it would have been obvious to one of ordinary skill in the art to incorporate the teaching that a persons legs being on opposite sides of a vehicle as a measure of differentiation between the cyclist riding a bicycle action for determining first vehicle control actions (i.e., first action) in Fujii (i.e., a first type of lane change versus another type of lane change: (¶ 9 “a lane change controller that controls lane changing of the vehicle according to the lane marking and object detected”’; i.e., detects if the object is just a bicycle or a person riding a bicycle, i.e., just bicycle: ¶¶ 103-104 “static roadside object . . . in cases in which the object 90 has been determined to be a bicycle . . . processing transitions to step s10 and s22 and the ratio is selected according to the object type; bicycle with cyclist: ¶67 “camera . . . radar . . . environment sensors 30 . . . object detection section 42 detect objects . . . bicycles being pedaled by cyclists . . . stationary vehicles . . . pattern matching . . . shapes are compared against characteristics such as shapes stored in advance” ¶80 stationary vehicle, no possibility a door could open”; ¶ 79 object 90 . . . classified with an object type ID . . . a bicycle being pedaled by a cyclist”; ¶67; ¶82) since legs on opposite sides of a vehicle indicate a person is riding a bicycle (i.e., Li ¶ 17 “determines which parts of the bicycle rider and part of the bicycle are likely to be in contact in input image For instance, the interaction-detection subnet determines, based on the location of a person's hands, hips, and feet, that a person's hands and feet are in contact with the bicycle's handles, seat, and pedals, respectively contact with the bicycle's handles, seat, and pedals, respectively. Based on this joint-object contact information, the engine can specifically determine that the person is riding the bicycle rather than interacting with the bicycle in some other manner ( e.g., washing the bicycle, carrying the bicycle, or simply walking past the bicycle)”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Li and further in view of U.S. 20190047469 to Nishiguchi et al. (Nishi)
With respect to claims 5, Fujii in view of Li disclose the action comprises various vehicle control aspects including lane changing (¶46 “lane change controller 46 generates a lane change path command Tcom based on . . . information relating to the surrounding environment of the vehicle 10 detected by the 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to implement the action of a signal, as taught by Nishi when the system of Fujii in view of Li perform a lane change in order to allow other vehicles, pedestrians and cyclists nearby to know future actions of the vehicle thereby improving safety. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Li and further in view of U.S. 20210237736 to Keller et al. (Keller)
With respect to claim 6, Fujii in view of Li disclose the action includes breaking 
(¶ 55 “braking device 66 generates braking force of the vehicle 10 based on the lane change path command Tcom from the lane change controller 46 and the like”) but fail to specifically disclose the action includes breaking to the point of stopping the vehicle. However, using a vehicle control system to stop the vehicle in addition to braking was well known to a PHOSITA at the time of effective filing. For example, Keller, from the same field of endeavor discloses using vehicle control signals to stop a vehicle in the vicinity of a two wheeled vehicle (¶45).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention for the vehicle control system of Fujii in view of Li to additionally include stopping the vehicle as a vehicle action in order to efficiently maneuver a two wheeled vehicle in the vicinity of the vehicle (Keller, ¶ 45 “the case of at least partially automated control of the lateral and . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Li and further in view of U.S. 20180111609 to Woo (Woo)
With respect to claim 10, Fujii in view of Li disclose the action comprises various vehicle control aspects (¶46 “lane change controller 46 generates a lane change path command Tcom based on . . . information relating to the surrounding environment of the vehicle 10 detected by the surrounding environment sensors 30. The lane change controller 46 then performs lane change control for the vehicle 10 by controlling the steering device 62, the drive device 64, and the braking device 66 based on the lane change path command Tcom”) but fails to explicitly disclose the action includes at least one of performing a U-turn and driving in reverse.  
However, implementing a vehicle control action such as reversing based was well known to a PHOSITA at the time of effective filing.  For example, Woo discloses implementing a reversal action in order to avoid an object
(¶40 “For example, the system controller 210 can control the vehicle 100 to reverse by controlling the reverse controller 230 and can control the vehicle 100 to advance by controlling the advancing controller 240”; ¶59 “Referring to FIG. 4, when there is a rear object 410 at a side in the parking space 130, the parking assist system 110, for example, the system controller 210 can park and avoid the rear object 410 by advancing (□) and then reversing (□) the vehicle 100 by controlling the advancing controller 240 and the reversing controller 230”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to provide improved safety in order to react to detected objects by improving object avoidance by the vehicle.  

s 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Li and further in view of U.S. 20190283747 to Okabe et al. (Okabe)
With respect to claim 14, in view of 112(b) and 112(d) rejections above, a dependent claim cannot broaden an independent claim, i.e., “in response to the determination that the two-wheeler vehicle is not signaling, forgoinq causing the first vehicle to initiate the action.”  
Fujii in view of Li fail to specifically disclose determining the two-wheeler vehicle signal status, i.e., that the two wheeler is or is not signaling. Okabe, from the same field of endeavor, discloses determining a vehicle signal status, i.e., whether the vehicle is or is not signaling (¶62 “when the following vehicle 104 shows a motion such as a course change or a right turn or left turn, or indicates of an intention of a course change or a right turn or left turn. In detail, when the following vehicle 104 changes a course or turns right or left . . . a direction indicator of the following vehicle 104 is turned on (blinks), the vehicle recognizer 34 detects the motion of the following vehicle 104 such as the course change or the right turn or left turn, or the intention of the course change or the right turn or left turn based on the rear image”; claim 6) and determining if a vehicle is a two wheeler vehicle (¶68 “when a two-wheeled vehicle 108 is present, it is possible to detect the two-wheeled vehicle 108 in an image capturing range 122 of a right image capturing device 12a. That is, it is possible to secure a rear visual field while reducing a risk of collision with the two-wheeled vehicle 108 by decreasing a width of an exposed portion of the host vehicle 102 to a minimum”; ¶83 “an approaching vehicle is detected (for example, when at least one two-wheeled vehicle 108 is detected) (Y in S64)”; ¶ 94 “when a two-wheeled vehicle 108 is present, it is possible to detect the two-wheeled vehicle 108 in an image capturing range 122 of a right image capturing device 12a”) in order to provide vehicle control determinations (¶62, claim 6, 22 steering control device 22, speed control device 24, vehicle recognizer, FIG. 5; s22 plan course s24 move according to course plan, FIG. 6; s58, s66, s68, FIG. 12; FIG. 15). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to determine that the two-wheeler vehicle is not signaling, as taught by Okabe to improve lateral lane positioning in view of detected road traffic (Okabe, ¶ 62, ¶66 “suitably controlling a lateral direction offset of the host vehicle 102 in a lane”; ¶83 “when at least one two-wheeled vehicle 108 is detected) (Y in S64), the course determiner 38 plans a new course of the host vehicle 102 so that a lateral direction offset of 

With respect to claim 15, in view of 112(b) and 112(d) rejections above, a dependent claim cannot broaden an independent claim, i.e., “in response to the determination that the two-wheeler vehicle is not in the lane of the first vehicle, forgoinq causing the first vehicle to initiate the action.”  
Fujii in view of Li fail to specifically disclose determining that the two-wheeler vehicle is or is not in a lane of the first vehicle.
Okabe, from the same field of endeavor, discloses determining that a vehicle is not in a lane of the first vehicle (abstract, “the vehicle control device detects a lateral position of a following vehicle in the same lane as that in which the host vehicle travels, the following vehicle being reflected in the image captured by the rear image capturing device and traveling in the lane”; ¶118 “a detector structured to detect a lateral position of a following vehicle in the same lane as that in which the host vehicle travels, the following vehicle being reflected in the image received by the receiver and traveling in the lane”; and determining if the same lane vehicle is a two wheeler vehicle (¶140 “it is possible to improve accuracy of detection of another vehicle (two-wheeled vehicle or the like) traveling behind the following vehicle”; motorcycle 108, FIG. 1 detected same lane as vehicle 102; ¶ 155; claim 1; ¶68 “when a two-wheeled vehicle 108 is present, it is possible to detect the two-wheeled vehicle 108 in an image capturing range 122 of a right image capturing device 12a. That is, it is possible to secure a rear visual field while reducing a risk of collision with the two-wheeled vehicle 108 by decreasing a width of an exposed portion of the host vehicle 102 to a minimum”; ¶83 “an approaching vehicle is detected (for example, when at least one two-wheeled vehicle 108 is detected) (Y in S64)”; ¶ 94 “when a two-wheeled vehicle 108 is present, it is possible to detect the two-wheeled vehicle 108 in an image capturing range 122 of a right image capturing device 12a”) in order to provide vehicle control determinations (¶62, claim 6, 22 steering control device 22, speed control device 24, vehicle recognizer, FIG. 5; s22 plan course s24 move according to course plan, FIG. 6; s58, s66, s68, FIG. 12; FIG. 15). 


Previously Cited Prior Art
US 20150195518 is cited to disclose: 
[0181] Although the example where the image transmitting device is mounted on the automobile 99 has been described in each of the embodiments, the image transmitting device may be mounted on a vehicle (e.g., motorcycle and bicycle) other than the automobile. It is to be noted that it may be determined whether a bicycle is parked, for instance, based on an orientation of a kickstand of the bicycle or by sensing that a user (rider) has dismounted from a saddle of the bicycle.

US 20200327690 is cited to disclose:
Separate detection of bicycle (FIG. 8) and rider (FIG. 9)

US 20180268700 is cited to disclose:
[0078] As will be described later in detail, the danger avoidance apparatus 40 detects the target object 1 from an image photographed by the front camera 11 and judges a possibility of the target object 1 slipping with respect to a road surface. The possibility of the target object 1 slipping is a possibility of a part of the target object 1 in contact with the road surface slipping along the road surface. In other words,  a possibility of the pedestrian 2 slipping his/her foot or a possibility of a wheel of the bicycle 3 slipping.
[0105] It should be noted that in this embodiment, it is judged as not slipping in a case where both feet are on the road surface R. Therefore, the judgment on the possibility of a slip is executed for the pedestrian 2 having only one foot on the road surface R. Instead of this, for example, the possibility of a slip in a case where the pedestrian 2 is standing on both feet may be judged using a center point of each grounding point of both feet as the grounding points 56 of the pedestrian 2
[0160] the detection unit is capable of detecting a two-wheeled vehicle and a rider thereof from the input image
[0167] the detection unit is capable of detecting a two-wheeled vehicle and a rider thereof from the input image

US 20190073907 is cited to disclose:
Fig. 10
[0257] Each of the first and second embodiments determines whether a two-wheel vehicle is located close to the at least one target object recognized as a pedestrian independently of the positional relationship between the two-wheel vehicle and the vehicle 500. Whether at least one target object is accurately recognized as a pedestrian depends on how the two-wheel vehicle is located with respect to the vehicle 500.
[0262] To sum up, the larger the angle β defined between the longitudinal line LL of the two-wheel vehicle MC and the line TD extending parallel to the travelling direction of the vehicle 500 is, the lower the possibility of the erroneous recognition of a two-wheel vehicle on which a rider is riding is.
[0265] The CPU 101 according to the fourth embodiment is configured to determine whether at least one two-wheel vehicle, such as a motor cycle or a bicycle, is located close to the at least one target object recognized as a pedestrian in consideration of a two-wheel vehicle detectability in step S105a

US 20190019045 is cited to disclose: 
[0069] Further, when the wheel is detected in Step S50 (Yes in Step S70), the recognition processing unit 22 may make a decision that the person detected in Step S20 is the occupant of the bicycle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.